UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1101



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NANCY E. LLOYD, individually        and   doing
business as Wings of Freedom,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:04-cv-00274-NCT)


Submitted: June 22, 2006                          Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy E. Lloyd, Appellant Pro Se.   Gilbert Steven Rothenberg,
Curtis Clarence Pett, Andrea R. Tebbets, Richard T. Morrison,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nancy   E.   Lloyd   appeals    the   district   court’s   order

granting a permanent injunction against her based on her activities

in promoting abusive tax shelters. We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court. United States v. Lloyd, No. 1:04-cv-

00274-NCT (M.D.N.C. Dec. 6, 2005).        We deny Lloyd’s motion for a

stay, deny the motions for sanctions, and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                  - 2 -